The opinion of the court was delivered, October 17th 1866, by
Thompson, J.
The distinction between a breach of contract for the sale and delivery of specific articles, and to pay a sum of *367money in such articles at a stated price, is clearly recognised in the authorities referred to by the learned judge. Upon principle, independently of authority, this is manifest. In the former the damages, as a general rule, is the difference between the contract price, and the market price at the time appointed for delivery. In the latter, the delivery of specific articles is an alternative mode of paying a fixed sum of money, which, if not delivered, leaves the rule of damages for non-payment of money untouched, namely, interest. This was the view of the learned judge, and is so well vindicated in the opinion delivered by him that we forbear further remarks.
Judgment affirmed.